Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn.  Responses to the arguments of the applicant are presented after the first rejection to which they are directed. The proper terminal disclaimer obviates the ODP rejection over 17/104026. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claim 1 now recites a cured/formed matrix.  It is clear form claim 4 and the specification, that the recited matrix of claims 1 is formed by the reaction of an isocyanate containing compound and an isocyanate reactive group.  Claim 5 requires the presence of precursors for the cured/formed matrix which is confusing as the cured/formed matrix is already recited in claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 now recites a cured/formed matrix.  It is clear form claim 4 and the specification, that the recited matrix of claims 1 is formed by the reaction of an isocyanate containing compound and an isocyanate reactive group.  Claim 5 recites these precursors for the cured/formed matrix and fails the further limit the composition comprising the cured/formed matrix.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1,4-5,12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. 20060194120, in view of Sasao et al. 20070231744.
Cole et al. 20060194120 in example 2 teaches a holographic recording composition including a butylacrylate monomer, a TPO photoinitiator, dicyclohexane diisocyanate, glycerol propoxylate and nitrobenzene (polymerization inhibitor) and tin catalyst, which is provided between two glass slide substrates, allowed to cure and used to record holograms using 5302 nm laser light as in example 1 [0158-0161]. Useful polymerization inhibitors/retarders are disclosed including nitroxyl radicals which can reverse their termination [0142-0143,0151].
Sasao et al. 20070231744 teaches polymerization inhibitors known in the holographic arts including A11 (disclosed on page 4). Which is bounded by formula (II), where R6 and R7 can be a substituent group selected form hydrogen, amino, trialkylamino, amino, hydroxyl, aliphatic, aromatic, alkoxy, cyano, nitro nitroso, halogen, aldehyde, carboxyl and carbonyl groups [0041]. The attachment of the inhibitor to the chain is taught as desirable [0061]
It would have been obvious to one skilled in the art to modify the cited example of Cole et al. 20060194120 by replacing at least a portion of the nitrobenzene with compound A-11 which has been substituted with a hydroxy or amino group as taught by Sasao et al. 20070231744 based upon the direction to nitroxyl radical inhibitors at [0151] of Cole et al. 

The applicant argues that neither Cole nor Sasao teaches a component bounded by e-1.  The examiner disagrees, pointing to A-11 which can be substituted and useful substituents include amino and hydroxy groups. The applicant also asserts that one skilled in the holographic arts (such as Cole) would not look to Sasao because Sasao uses the inhibitor in an adjacent layer.  This overlooks the recognition of the compound A-11 and its derivatives as known polymerization inhibitors in the holographic arts which is clearly demonstrated in Sasao et al. 

Claims 1,2,4-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. JP 2016-190895, in view of Kawakami et al. 2016009680,  Duperye et al. 3494930 and  Shimizu et al. 20140349218.
Masaki et al. JP 2016-190895 (machine translation attached) in example 1 combines hexamethylene diisocyanate (HMDI), polyols (G-400 and OFHDO, the urethane reaction catalyst, 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl, monomer, photoinitiator and plasticizer.  This is placed between two substrates and heated for 2 hours at 60 degrees C to form a holographic recording medium [0089-0099 ,0096].  The other examples are similar. The stable radical species (polymerization inhibitors) which can be used are those which are known.  These preferably those having a MW of 400 or more or which can be bonded covalently to the polymeric matrix. As a compound having a stable radical species, there is no particular limitation, but specific examples thereof include 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl, 4-sulfanilic-2,2,6,6-tetramethylpiperidine-1-oxyl, 4-amino-2,2,6,6-tetramethylpiperidine-1-oxyl, 
Kawakami et al. 20160009680 teaches 5-hydroxy-1-methyl-2-azaadamantane-N-oxyl 

    PNG
    media_image1.png
    90
    96
    media_image1.png
    Greyscale
 on page 6 [0066], which is bounded by formula I-I where the substituents can be hydrogen, halogen, hydroxy, alkyl or alkoxy [0018]. It also relates the function to that the TEMPO [0016] and pages 5-9. 
Duperye et al. 3494930 teaches aza-9-bicyclo[3,3,1] nonane-9-oxyl and establishes that it is old and well known as a polymerization inhibitor. 
Shimizu et al. 20140349218 in examples 1 teaches a holographic recording composition comprising hexamethylene diisocyanate, polyethertriol, dibutyl tin dilaurate (to form the polyurethane matrix), a polymerizable monomer, hydroxy-2,2,6,6-tetramethylpiperidine-oxyl (polymerization inhibitor), free radical basis polymerization initiator and a plasticizer, which was placed between two glass plates, heated for 2 hours at 60 degrees C and used to record a hologram [0091-0092]. The substrates may be AR coated [0086]. The disclosed nitroxides all include hydroxy, carboxy, amino, carbamoyl, carboxyl or glycidyl groups to attach to the polymer matrix [0049-0058, particularly 0053-0054].
It would have been obvious to one skilled in the art to modify the cited example of Masaki et al. JP 2016-190895 by replacing at least a portion of the  4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl with 5-hydroxy-1-methyl-2-azaadamantane-N-oxyl taught by Kawakami et al. 2016009680, which is an old and well known polymerization inhibitor as established in Duperye et al. 3494930 which bonds to the matrix via reaction of the hydroxy group with the isocyanates in the same manner as 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl as is known in the holographic art in the teachings of the use of hydroxy, carboxy, amino, 
Alternatively, it would have been obvious to one skilled in the art to modify the cited example of Masaki et al. JP 2016-190895 by replacing at least a portion of the  4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl with an azaadamantane-N-oxyl polymerization inhibitor based upon that of Duperye et al. 3494930 which has been substituted with a hydroxy group 
which bonds to the matrix via reaction of the hydroxy group with the isocyanates in the same manner as 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl as is known in the holographic art in the teachings of the use of hydroxy, carboxy, amino, carbamoyl, carboxyl or glycidyl groups to attach to the polymer matrix found at [0053-0054] of Shimizu et al. 20140349218 and Masaki et al. JP 2016-190895 with a likelihood of being able to synthesize a hydroxy substituted azaadamantane-N-oxyl based upon prior synthesis of 5-hydroxy-1-methyl-2-azaadamantane-N-oxyl evidenced by Kawakami et al. 2016009680.
Further, it would have been obvious to modify the resultant holographic recording medium by adding antireflection layers as taught at [0084-0085] of Masaki et al. JP 2016-190895 and/or to add other polymerization inhibitors based upon the disclosure at [0074] of Masaki et al. JP 2016-190895. The portion of the  4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl is the component (e) in claim 9, while the hydroxy substituted azaadamantane-N-oxyl is e-4.
 Kawakami et al. 2016009680 and Duperye et al. 3494930 are relied upon to teach the structure of the inhibitor of the claims and establish that it is old and well known that these act as polymerization inhibitors in free radical systems such as those used in the instant application and 


The applicant points out that TEMPOL is a comparative example.  The examiner agrees, but notes that the showing in the examples is not commensurate in scope with the coverage sought as the ratio of the inhibitor to the photoinitiator in the inventive examples is 0.72 to 2 and uses the reaction of a polyisocyanates with a polycaprolactone diol to form the matrix. This evidence is not sufficient to overcome the presumption of obviousness because the claims are not co-extensive with the showing.

Claims 1,2,4-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. JP 2016-190895, in view of Wipf et al. 20140018317,  Duperye et al. 3494930 and  Shimizu et al. 20140349218.
Wipf et al. 20140018317 teaches nitroxide compounds for scavenging free radicals [0003] The preparation of 3-amino-ABNO which is shown in figure 1 
    PNG
    media_image2.png
    100
    116
    media_image2.png
    Greyscale
 and discussed at [0092]. 6-amino-1-me-AZADO  
    PNG
    media_image3.png
    93
    119
    media_image3.png
    Greyscale
 is shown at [0068].  The attachment via reaction of the amino groups is also taught at [0093]. 
It would have been obvious to one skilled in the art to modify the cited example of Masaki et al. JP 2016-190895 by replacing at least a portion of the 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl with 6-amino-1-me-AZADO taught by Wipf et al. 20140018317, which is an old and well known polymerization inhibitor similar to those of Duperye et al. 3494930 and which bonds to the matrix via reaction of the amino group with the isocyanate in a manner similar to that of the hydroxyl group of  the 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl as is known in the holographic art in the teachings of the use of hydroxy, carboxy, amino, 

Alternatively, it would have been obvious to one skilled in the art to modify the cited example of Masaki et al. JP 2016-190895 by replacing at least a portion of the 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl with an azaadamantane-N-oxyl polymerization inhibitor based upon those of Duperye et al. 3494930 which has been substituted with an amino group 
which bonds to the matrix via reaction of the amino group with the isocyanate in the same manner as 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl as is known in the holographic art in the teachings of the use of hydroxy, carboxy, amino, carbamoyl, carboxyl or glycidyl groups to attach to the polymer matrix found at [0053-0054] of Shimizu et al. 20140349218 with a reasonable expectation of being able to synthesize such as compound based upon 6-amino-1-me-AZADO compounds taught by Wipf et al. 20140018317, which is an old and well known polymerization inhibitor as established in Duperye et al. 3494930 and which bonds to the matrix via the amino in a manner similar to that of the hydroxyl group of  the 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl as is known in the holographic art in the teachings of the use of hydroxy, carboxy, amino, carbamoyl, carboxyl or glycidyl groups to attach to the polymer matrix found at [0053-0054] of Shimizu et al. 20140349218. 
Further, it would have been obvious to modify the resultant holographic recording medium by adding antireflection layers as taught at [0084-0085] of Masaki et al. JP 2016-190895 and/or to add other polymerization inhibitors based upon the disclosure at [0074] of Masaki et al. JP 2016-190895.  The portion of the  4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl is the component (e) in claim 9, while the amino substituted azaadamantane-N-oxyl is e-4.

Wipf et al. 20140018317 and Duperye et al. 3494930 are relied upon to teach the structure of the inhibitor of the claims and establish that it is old and well known that these act as polymerization inhibitors in free radical systems such as those used in the instant application and 
the holographic recording media of Masaki et al. JP 2016-190895 and Shimizu et al. 20140349218 which specifically describe the use of polymerization inhibitors. The applicant argues a PTAB decision, which is not controlling case law.  The applicant should consider In re Bigio, 381 F.3d at 1325, 72 USPQ2d which at 1212 establishes that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).   On this basis, it is clear that to be analogous art, the references need not be from the same field of endeavor as the claimed invention, if it is reasonably pertinent to the problem faced by the inventor.   The position of the examiner on the basis of the controlling case law of In re Bigio, 381 F.3d at 1325, 72 USPQ2d is that as the composition of the references are to photopolymeric compositions, they are within the same field of endeavor.  Alternatively if this is not upheld, the examiner holds that the established use of the recited N-oxyl compounds as polymerization inhibitors which function by scavenging free radicals and the use of amino groups as reactive moieties with the isocyanates to form matrix bound polymerization inhibitors, which is the same function as recited in the instant claims clearly establishes that they are reasonably pertinent to the problem faced by the inventor. Wipf et al. 20140018317 additionally establishes that the compound recited in the claims is known and previously synthesized.

Claims 1,2,4-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. JP 2016-190895, in view of Wipf et al. 20140018317,  Sasao et al. 20070231744 and  Shimizu et al. 20140349218.
Sasao et al. 20070231744 teaches polymerization inhibitors known in the holographic arts including A11 (disclosed on page 4), which is bounded by formula (II), where R6 and R7 can be a substituent group selected form hydrogen, amino, trialkylamino, amino, hydroxyl, aliphatic, aromatic, alkoxy, cyano, nitro nitroso, halogen, aldehyde, carboxyl and carbonyl groups [0041]. The attachment of the inhibitor to the chain is taught as desirable [0061]
It would have been obvious to one skilled in the art to modify the cited example of Masaki et al. JP 2016-190895 by replacing at least a portion of the 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl with 6-amino-1-me-ABNO taught by Wipf et al. 20140018317, which is known polymerization inhibitor in the holographic arts, being taught at A11 in Sasao et al. 20070231744 and which bonds to the matrix via the amino in a manner similar to that of the hydroxyl group of  the 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl as is known in the holographic art in the teachings of the use of hydroxy, carboxy, amino, carbamoyl, carboxyl or glycidyl groups to attach to the polymer matrix found at [0053-0054] of Shimizu et al. 20140349218. 
Alternatively, it would have been obvious to one skilled in the art to modify the cited example of Masaki et al. JP 2016-190895 by replacing at least a portion of the 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl with an adamantane-N-oxyl polymerization inhibitor based upon those taught as A11 in Sasao et al. 20070231744 which bonds to the matrix via reaction of the amino group with the isocyanate in the same manner as 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl as is known in the holographic art in the teachings of the use of 
Further, it would have been obvious to modify the resultant holographic recording medium by adding antireflection layers as taught at [0084-0085] of Masaki et al. JP 2016-190895 and/or to add other polymerization inhibitors based upon the disclosure at [0074] of Masaki et al. JP 2016-190895.
The rejection stands for the reasons above without further comment as no further arguments were directed at this rejection.

Claims 1,2,4-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. JP 2016-190895, in view of Prieto Goubert et al. 2008/0087380, Duperye et al. 3494930 and  Shimizu et al. 20140349218.
Prieto Goubert et al. 2008/0087380 teaches hydroxy-TEMPO, polymer bound –TEMPO, amino-TEMPO, primary hydroxy group substituted TEMPO and isocyanate-TEMPO [0028]. 
It would have been obvious to one skilled in the art to modify the cited example of Masaki et al. JP 2016-190895 by replacing at least a portion of the  4-hydroxy-2,2,6,6-
which bonds to the matrix via reaction of the isocyanates with hydroxy groups in the matrix in the same manner as 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl reacts with isocyanates in the matrix as is known in the holographic art in the teachings of the use of hydroxy, carboxy, amino, carbamoyl, carboxyl or glycidyl groups to attach to the polymer matrix found at [0053-0054] of Shimizu et al. 20140349218 and Masaki et al. JP 2016-190895.
Further, it would have been obvious to modify the resultant holographic recording medium by adding antireflection layers as taught at [0084-0085] of Masaki et al. JP 2016-190895 and/or to add other polymerization inhibitors based upon the disclosure at [0074] of Masaki et al. JP 2016-190895. The portion of the  4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl is the component (e) in claim 9, while the isocyanate substituted azaadamantane-N-oxyl is e-4.
	It would have been obvious to modify the process of forming the matrix rendered obvious by the combination of Masaki et al. JP 2016-190895, Wipf et al. 20140018317,  Sasao et al. 20070231744, Shimizu et al. 20140349218 and Stockel et al. 20080311483 by replacing the portion of the 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl with an adamantane-N-oxyl polymerization inhibitor similar to those taught for A11 in Sasao et al. 20070231744, but which is substituted with isocyanate  which bonds to the matrix via reaction of the isocyanate with the hydroxy groups of the matrix in a similar manner as 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl with the isocyanate moieties on the matrix as is known in the holographic art in the teachings of the use of hydroxy, carboxy, amino, carbamoyl, carboxyl or glycidyl groups to attach to the polymer matrix found at [0053-0054] of Shimizu et al. 20140349218 and the .

Claims 1,2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. JP 2016-190895, in view of Kawakami et al. 2016009680,  Duperye et al. 3494930 and  Shimizu et al. 20140349218, further in view of Stockel et al. 20080311483.
 Stockel et al. 20080311483 teaches the polyol used to form the polyurethane matrix is a difunctional poly(-caprolactone) [0078,0082,0083].  The addition of stabilizers such as inhibitors or antioxidants is disclosed [0048].
	It would have been obvious to one skilled in the art to modify the holographic recording media rendered obvious by the combination of Masaki et al. JP 2016-190895,Kawakami et al. -caprolactone) used in the holographic recording media of Stockel et al. 20080311483 with a reasonable expectation of forming a useful holographic composition.
The rejection stands for the reasons above without further comment as no further arguments were directed at this rejection.

Claims 1,2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. JP 2016-190895, in view of Wipf et al. 20140018317,  Duperye et al. 3494930 and  Shimizu et al. 20140349218, further in view of Stockel et al. 20080311483.
It would have been obvious to one skilled in the art to modify the holographic recording media rendered obvious by the combination of Masaki et al. JP 2016-190895, Wipf et al. 20140018317,  Duperye et al. 3494930 and  Shimizu et al. 20140349218 by replacing at least a portion of the polyol used with the difunctional poly(-caprolactone) used in the holographic recording media of Stockel et al. 20080311483 with a reasonable expectation of forming a useful holographic composition.

Claims 1,2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. JP 2016-190895, in view of Wipf et al. 20140018317,  Sasao et al. 20070231744 and  Shimizu et al. 20140349218, further in view of Stockel et al. 20080311483.
It would have been obvious to one skilled in the art to modify the holographic recording media rendered obvious by the combination of Masaki et al. JP 2016-190895, Wipf et al. 20140018317, Sasao et al. 20070231744 and Shimizu et al. 20140349218 by replacing at least a -caprolactone) used in the holographic recording media of Stockel et al. 20080311483 with a reasonable expectation of forming a useful holographic composition.

Claims 1,2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. JP 2016-190895, in view of Prieto Goubert et al. 2008/0087380, Duperye et al. 3494930 and  Shimizu et al. 20140349218, further in view of Stockel et al. 20080311483.
It would have been obvious to one skilled in the art to modify the holographic recording media rendered obvious by the combination of Masaki et al. JP 2016-190895, Prieto Goubert et al. 2008/0087380, Duperye et al. 3494930 and Shimizu et al. 20140349218 by replacing at least a portion of the polyol used with the difunctional poly(-caprolactone) used in the holographic recording media of Stockel et al. 20080311483 with a reasonable expectation of forming a useful holographic composition.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
112s and isocyanate or isocyanate reactive language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 8, 2021